         Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

VERINT AMERICAS INC., d/b/a
FORESEE RESULTS,
                 Plaintiff,
         v.                                Civil Action No. 1:19-cv-02892-JPB

THE REGENTS OF THE
UNIVERSITY OF MICHIGAN,
                 Defendant.

     DEFENDANT’S UNOPPOSED MOTION FOR DISMISSAL WITHOUT
      PREJUDICE AND SUBSTITUTION OF SUCCESSOR IN INTEREST

      Pursuant to the Court’s April 19 Order (ECF No. 41) and Fed. R. Civ. P.

7(b) and 25(c), Defendant The Regents of the University of Michigan (“U-M”)

submits this Unopposed Motion for Dismissal Without Prejudice and Substitution.

    I.        BACKGROUND
      Plaintiff (“Verint”) sued U-M to challenge federally registered trademarks—

U.S. Trademark Registration Nos. 2,122,772 and 2,122,752 (collectively, the

“Registered Trademarks”)—that U-M no longer owns. Specifically, Verint’s

complaint requests cancellation of the Registered Trademarks, a declaration of

trademark misuse, and a declaration that Verint does not infringe the Registered

Trademarks.
        Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 2 of 12




      This Court previously dismissed Verint’s complaint, finding U-M to be

immune under the Eleventh Amendment. (ECF No. 29 at 8 and n.4.) Verint

appealed.

      Prior to oral argument, U-M assigned the Registered Trademarks to

American Customer Satisfaction Index, Inc. (“ACSI”), a non-party private entity.1

See Ex. A (Agreement with ACSI to Assign Registered Trademarks and March 9,

2021 Executed Assignment attached thereto) at 7. Subsequently, the Eleventh

Circuit vacated this Court’s dismissal order and remanded for this Court to

“consider the effect of the University of Michigan’s assignment of the trademarks

in the first instance.” See Order on Joint Mot. to Postpone Oral Arg. at 2, Verint

Americas Inc. v. The Regents of the Univ. of Mich., No. 20-11193 (11th Cir. Mar.

16, 2021).

      As previewed in the Parties’ Joint Status Update on The Mootness Issue and

Proposed Briefing Schedule (ECF No. 40), U-M now moves for dismissal without

prejudice because, since U-M no longer owns the challenged Registered

Trademarks, any case or controversy between U-M and Verint is moot. U-M



1
  The Court will recall that ACSI was, prior to the recent assignment, U-M’s
licensee to the Registered Trademarks and, also, the Plaintiff in a Michigan lawsuit
against Verint d/b/a ForeSee. (See ECF No. 8 at 1–2.)


                                          2
            Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 3 of 12




further moves pursuant to Fed. R. Civ. P. 25(c) to substitute ACSI in its place as

defendant, which will allow the litigation to proceed. Plaintiff Verint has indicated

that it does not oppose these motions and ACSI previously agreed to the

substitution.2 As the parties have jointly advised in their Status Update, if this

unopposed request for dismissal and substitution is granted, then there will be no

need to further address the mootness question. (ECF No. 40 at 3.)

      II.        LEGAL STANDARD

         Where a change in circumstances during the pendency of the suit removes

the case or controversy as to a party, dismissal is appropriate. See Coral Springs St.

Sys. v. City of Sunrise, 371 F.3d 1320, 1328 (11th Cir. 2004); see also Already,

LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (when “the parties lack a legally

cognizable interest in the outcome,” the case no longer presents a “case or

controversy” between those parties). When the change of circumstances involves a

transfer of the property at issue in the litigation to a third party, the successor in

interest may be substituted for the original defendant that assigned the property.3


2
    See Ex. A, ¶ 8(a).
3
 The decision whether to substitute under Rule 25(c) is discretionary. See
Asociacion de Empleados del Area Canalera (ASEDAC) v. Panama Canal
Comm’n, 453 F.3d 1309, 1313 (11th Cir. 2006) (district courts have discretion in
applying Fed. R. Civ. P. 25(c)); see also 6 James Wm. Moore et al., Moore’s
Federal Practice, § 25.34 (2020) (“[T]he court must make a determination . . .

                                            3
        Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 4 of 12




Fed. R. Civ. P. 25(c) provides that “[i]f an interest is transferred . . . the court, on

motion, [may] order[] the transferee to be substituted in the action.” “Substitution

may . . . be necessary when a party is incapable of continuing the suit such as when

. . . a transfer of interest in the company or property involved in the suit has

occurred.” 21 James Wm. Moore et al., Moore’s Federal Practice § 343.12 (2020).

Indeed, Fed. R. Civ. P. 25(c) “is designed to allow an action to continue unabated

when an interest in a lawsuit changes hands, without initiating an entirely new

suit.” 21 James Wm. Moore et al., Moore’s Federal Practice § 25.30 (2020); see

also Tesseron, Ltd. v. Oce N.V., 110 F. Supp. 3d 1255, 1257 (M.D. Fla. 2015)

(“The purpose of Rule 25(c) is to ensure that after litigation commences, the Court,

at its discretion, can proceed in an efficient manner with the real parties in

interest.”). Upon ordering substitution, “the new party steps into the procedural

position of the original party [and] [t]he litigation continues from that point.” 6

James Wm. Moore et al., Moore’s Federal Practice, § 25.36 (2020).4 Accordingly,



whether it would best facilitate the conduct of the case to have the transferor
remain in the case, substitute the transferee, or joint the transferee and continue
with both as parties.”).
4
  Because parties to be substituted are nonparties, Fed. R. Civ. P. 25(c) requires
service on the non-party as provided in Rule 4 to ensure due process and the right
to be heard. See Fed. R. Civ. P. 25(a)(3) and (c); see also 6 James Wm. Moore et
al., Moore’s Federal Practice, § 25.35[2] (2020).


                                            4
          Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 5 of 12




when a suit involves a particular interest, and that interest is transferred to another

party, Rule 25(c) substitution is proper.

   III.       ARGUMENT

              A.    U-M should be dismissed because it no longer owns the
                    Registered Trademarks
      The assignment of the Registered Trademarks to ACSI constitutes a change

in circumstances that leaves U-M without “a legally cognizable interest in the

outcome” of the litigation. See Already, 568 U.S. at 91; see also Coral Springs,

371 F.3d at 1328 (change of circumstances during suit leaving a party without a

case or controversy warrants dismissal). The assignment leaves U-M—the assignor

of the Registered Trademarks—now without any case or controversy as to Verint.

After the assignment, ACSI—the owner of the Registered Trademarks—is the only

proper party to this proceeding. See Shima Am. Corp. v. S. M. Arnold, Inc., No. 88

C 10064, 1989 U.S. Dist. LEXIS 6732, at *4 (N.D. Ill. June 5, 1989) (“Once all

rights and interests in a trademark are validly assigned, the assignor is no longer an

indispensable party to an action on that mark.”). Accordingly, because U-M no

longer owns an interest in the challenged Registered Trademarks, U-M should be

dismissed as a party and ACSI should be substituted in its place.

      ACSI is the only proper party to defend all three of Verint’s claims

concerning the Registered Trademarks. Verint’s Count I seeks cancellation of the


                                            5
        Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 6 of 12




Registered Trademarks. “Only the trademark registrant, not its exclusive licensee,

is the proper party defendant in a claim for cancellation of a registration.” 5 J.

Thomas McCarthy, McCarthy on Trademarks and Unfair Competition § 30:109

n.11 (5th ed. 2020); see also A.V.E.L.A., Inc. v. The Estate of Marilyn Monroe,

LLC, No. 12 Civ. 4828 (KPF), 2018 U.S. Dist. LEXIS 35536, at *23–26 (S.D.N.Y.

Mar. 5, 2018) (the only proper party to defend against a claim of trademark

cancellation is the trademark owner). Verint’s Count II seeks a declaration of

trademark misuse. The remedy for misuse is to bar enforcement of the registered

mark. See William E. Ridgeway, Revitalizing the Doctrine of Trademark Misuse,

21 Berkeley Tech. L.J. 1547, 1583 (2006). But only current owners of registered

marks may enforce their marks. Kroma Makeup EU, LLC v. Boldface Licensing +

Branding, Inc., 920 F.3d 704, 710 (11th Cir. 2019), cert. denied sub nom. Kroma

Makeup EU, LLC v. Kardashian, 140 S. Ct. 381 (2019) (without any affirmative

agreement to the contrary, only the trademark owner has standing to assert claims

of trademark infringement). Consequently, claims of trademark misuse are

properly against the registrant. Verint’s Count III seeks a declaration of no

infringement of the Registered Trademarks. But only trademark owners may assert

claims of trademark infringement. See id. (without any affirmative agreement to

the contrary, only the trademark owner has standing to assert claims of trademark


                                           6
        Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 7 of 12




infringement); see also 6 J. Thomas McCarthy, McCarthy on Trademarks and

Unfair Competition § 32:3 (5th ed. 2020) (only the registrant has standing to sue

for infringement); see also 3 J. Thomas McCarthy, McCarthy on Trademarks and

Unfair Competition § 18:15 (5th ed. 2020) (same).

      It follows that assignors of intellectual property are not required parties.5 See

Hokto Kinoko Co. v. Concord Farms, Inc., 810 F. Supp. 2d 1013 (C.D. Cal. 2011),

aff’d, 738 F.3d 1085 (9th Cir. 2013) (the only proper party to the cancellation

proceeding was the assignee of trademark registration, resulting in dismissal of the

prior trademark owner from the case); see also Shima, 1989 U.S. Dist. LEXIS

6732, at *4 (“Once all rights and interests in a trademark are validly assigned, the

assignor is no longer an indispensable party to an action on that mark.”); New

World Int’l Inc. v. Ford Glob. Techs, LLC, No. 3:16-CV-1112-M, 2017 U.S. Dist.

LEXIS 41067, at *27 (N.D. Tex. Mar. 22, 2017) aff’d, 2018 U.S. App. LEXIS

6476 (Fed. Cir. Mar. 13, 2018) (concluding that plaintiffs’ declaratory judgment

action solely against the assignor was improper because the assignor no longer

held any interest in the patent); 5 J. Thomas McCarthy, McCarthy on Trademarks


5
 If the Court deems U-M a required party to this proceeding as assignor of the
Registered Trademarks, which it should not, then the Eleventh Amendment issues
would not be moot and this Court should dismiss U-M because of its immunity
under the Eleventh Amendment as it previously did. (See ECF No. 29 at 8 and n.4.)


                                          7
        Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 8 of 12




and Unfair Competition § 30:109 n.11 (5th ed. 2020). U-M is no longer a required

party and dismissal is proper.

             B.      The Court should exercise its discretion to substitute ACSI
                     for U-M
      Substitution is in the best interest of all parties and promotes judicial

efficiency. Because ACSI is a private party, dismissing U-M and substituting ACSI

will allow Verint an opportunity to continue this litigation against the owner of the

Registered Trademarks without facing the Eleventh Amendment barrier.

      As the successor to the challenged Registered Trademarks, ACSI has the

responsibility to defend this litigation. Upon taking assignment of the Registered

Trademarks, ACSI—in the agreement with U-M—consented to substitution for U-

M in this proceeding. See Ex. A, ¶ 8(a). ACSI also “agree[d] that it will not make

any effort to keep [U-M] a party to the Georgia Litigation and that it will consent

to and not oppose any motion . . . by [U-M] to be dismissed from the Georgia

Litigation.” Id., ¶ 8(b). Notably, substitution does not prejudice Verint or ACSI

because “the new party steps into the procedural position of the original party [and]

[t]he litigation continues from that point.” 6 James Wm. Moore et al., Moore’s

Federal Practice § 25.36 (2020). Moreover, “[t]he nature of the action, and the

relief sought and possible defenses, remain the same regardless of the

substitution.” Id.

                                          8
        Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 9 of 12




      Dismissal and substitution also avoids the need to resolve weighty

constitutional issues. If U-M is dismissed from the case, there will be no need to

revisit the Eleventh Amendment issues that this Court considered when it

previously dismissed the action against U-M. Neither will this Court need to decide

whether the assignment renders the Eleventh Amendment issues moot. On the

other hand, if U-M is not dismissed, then it would, as noted below, reassert its

Eleventh Amendment rights. This consideration favors dismissal and substitution.

      Accordingly, the Court should exercise its discretion and order Rule 25(c)

substitution of ACSI for U-M.

             C.       Alternatively, U-M reasserts its Eleventh Amendment
                      Rights
      The instant motion is based on the simple notion that U-M should be

dismissed for the uncontroversial reason that it no longer owns the Registered

Trademarks that Verint seeks to challenge. If this unopposed motion to dismiss and

substitute is denied, then U-M reserves and reasserts its Eleventh Amendment

rights, as well as all other objections to these proceedings previously raised in its

Motion to Dismiss (ECF No. 8). Of course, Verint would presumably oppose this

alternative motion.




                                           9
         Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 10 of 12




   IV.        CONCLUSION
      Accordingly, U-M respectfully requests this Court to dismiss U-M without

prejudice and exercise its discretion to substitute in ACSI as the sole defendant.


Dated: April 22, 2021                          Respectfully submitted,


                                              /s/ Lawrence K. Nodine
                                              Lawrence K. Nodine
                                              Georgia Bar No. 545250
                                              nodinel@ballardspahr.com
                                              Richard W. Miller
                                              Georgia Bar No. 065257
                                              millerrw@ballardspahr.com
                                              Chittam U. Thakore
                                              thakorec@ballardspahr.com
                                              Georgia Bar No. 890965
                                              Alan White
                                              Georgia Bar No. 410546
                                              whiteda@ballardsphar.com
                                              Ballard Spahr LLP
                                              999 Peachtree Street NE, Suite 1600
                                              Atlanta, Georgia 30309
                                              Telephone: (404) 420-9300
                                              Facsimile: (404) 420-9301

                                              Counsel for Defendant




                                         10
        Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 11 of 12




                      CERTIFICATE OF COMPLIANCE
        Pursuant to LR 7.1(D), I hereby certify that DEFENDANT’S

UNOPPOSED MOTION FOR DISMISSAL WITHOUT PREJUDICE AND

SUBSTITUTION OF SUCCESSOR IN INTEREST complies with the font and

point selection approved by the Court in LR 5.1(B). The foregoing was prepared

using Microsoft Word processing system using the 14-point Times New Roman

font.

                                                 /s/ Lawrence K. Nodine
                                                 Lawrence K. Nodine
                                                 (Georgia Bar No. 545250)
                                                 nodinel@ballardspahr.com
                                                 Ballard Spahr LLP

                                                 Counsel for Defendant




                                       11
       Case 1:19-cv-02892-JPB Document 42 Filed 04/22/21 Page 12 of 12




                          CERTIFICATE OF SERVICE
      I hereby certify that on April 22, 2021, a true and correct copy of

DEFENDANT’S UNOPPOSED MOTION FOR DISMISSAL WITHOUT

PREJUDICE AND SUBSTITUTION OF SUCCESSOR IN INTEREST was

electronically filed with the Clerk of Court using CM/ECF, which will

automatically send an e-mail notification of the filing to all attorneys of record in

this case and provided to ACSI via e-mail and U.S. mail in accordance with Fed.

R. Civ. P. 4 as required by Fed. R. Civ. P. 25(a)(3) and (c).

                                                     /s/ Lawrence K. Nodine
                                                     Lawrence K. Nodine
                                                     (Georgia Bar No. 545250)
                                                     nodinel@ballardspahr.com
                                                     Ballard Spahr LLP

                                                     Counsel for Defendant




                                          12
